Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 16 and 29, the closest prior art, Javaheri et al. (US Pub. 2018/0321597), discloses a metrology apparatus and method for measuring a parameter of a lithographic process, comprising: providing an optical system 120-180 configured to direct radiation from a radiation source 2 onto a target 30 formed on a substrate (Figure 4); and providing a beam modification device configured to modify radiation received from the radiation source and provide the modified radiation to the optical system, Atty. Dkt. No. 2857.8920001-6-CRAMER et al.Application No. To Be Assignedwherein the beam modification device is configured to modify a wavelength spectrum of the radiation from the radiation source (interference filter 130; para 0063).  Javaheri further discloses providing multiple wavelengths that accurately overlay based on a wavelength optimization algorithm, wherein multiple wavelengths will necessarily comprise a global and local maximum (para 0192).  Javaheri does not disclose power spectral densities ratios, even if some degree of optimization is obvious to one of ordinary skill based on noise and performance outcomes.  
Van der Schaar et al. (US Pub. 2018/0017881) further discloses selecting stack sensitivity as a function of wavelength (para 01181 0119, 0129-0131; Figure 10).
However, the prior art fails to disclose or suggest, in combination with the other claimed element and steps, providing a beam modification device configured to modify a wavelength spectrum of the radiation from the radiation source to have a local minimum between a global maximum and a local maximum, wherein the power spectral density of the radiation at the local minimum is less than 20% of the power spectral density of the radiation at the global maximum, and wherein the power 
The balance of claims are allowed based on dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884